It is necessary for purchasers to show a judgment as well as execution; though the return of an execution need not be shown. All that can be required of the lessor of the plaintiff is to show what the law required to be recorded. We presume every thing else to have been regular, unless evidence be offered on the other side to remove this presumption.1 The law did not require the report to be recorded as evidence; it was not therefore necessary. The law does not require any greater strictness in the decisions of the courts with respect to claims under sales for taxes than those under ordinary executions. In either case we must look to the principles of law, and no further. We agree with Judge Powel that the record is not sufficient. Nonsuit, which was however set aside upon payment of costs.
1 See Addis. 186; 3 Mass. 379; 1 Tyler, 286; 2 Tyler, 446; 2 Bay, 445.